Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16531539, filed on 08/05/2019.  Claims 1-12 are now pending and ready for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-148854, filed on 08/07/2018 and JP2019-084436, filed on 04/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/05/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit configured to detect…”, “intrusion determination unit configured to determine…” and “determination unit configured to determine…” in claim 1.  The Examiner suggests to double check the dependent claims and rest of the independent claims for the same type of limitations throughout the application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the predetermined portion".  However, it depends off of claim 1 and claim 1 does not recite the term “predetermined portion”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US PG PUB 20050105765 A1).
With regards to claim 1, Han discloses a detection device comprising: a detection unit configured to detect a plurality of portions of an object contained in a frame image of a moving image (Han, ¶ 0049;  Upper body and head (plurality of portions) of a blob (object) are detected to determine if a person is in an image from a video); an intrusion determination unit configured to determine that the object has intruded into a preset area of the frame image (Han, ¶ [0029];  Tailgating is detected so if a person enters the secure area with only one swipe, it is interpreted to be a person (object) has intruded the preset area (secured area) in the image); and a determination unit configured to determine whether to notify a determination result of the intrusion determination unit, in accordance with whether portions detected by the detection unit include a predetermined portion (Han, ¶ [0030];  Alert module generats an alert code (notify determination result) that a person has entered the secured area unauthorized (predetermined portion).

With regards to claim 2, Han further discloses the device according to claim 1, further comprising a notification unit configured to notify the determination result (Han, ¶ 0030;  Alert reasoning module generates an alert code (notify the determination result) if any of the conditions appear).

With regards to claim 3, Han further discloses the device according to claim 1, further comprising a setting unit configured to accept setting of the area, wherein the setting unit accepts the setting of the area as one of a straight line, a curved line, and a combination thereof, each of which indicates a boundary line of the area (Han, ¶ [0032-0033];  The surveillance area is divided into zones and a door (straight line) in the image is the barrier of the secured area (boundary) that detects intrusion if the line is crossed without a card swipe).

With regards to claim 4, Han further discloses the device according to claim 1, wherein if portions detected by the detection unit include a predetermined portion (Han, ¶ 0049;  Upper body and head (predetermined portion) of a blob are detected to determine if a person is in an image from a video);, the determination unit determines to notify the determination result of the intrusion determination unit (Han, ¶ [0030];  Alert module generats an alert code (notify determination result) that a person has entered the secured area unauthorized (predetermined portion).

With regards to claim 6, Han further discloses the device according to claim 1 wherein if portions detected by the detection unit include a predetermined portion, the determination unit determines to notify the determination result in order to make a user recognize intrusion of a pedestrian. (Han, ¶ 0030;  Alert reasoning module generates an alert code (notify the determination result) if any of the conditions (person entering secured area with authorization (intrusion) appear)).

With regards to claim 7, Han further discloses the device according to claim 1 wherein the detection unit detects a - 18 -10 197550US0 1/P2 19-0472US plurality of portions of the object by using a plurality of detectors (Han, ¶ [0149];  Other embodiments utilize multiple stereo cameras (plurality of detectors) to detect a person and person is detected by head and upper body (plurality of portions).

With regards to claim 8, Han discloses a detection device comprising: a detection unit configured to detect a plurality of portions of an object contained in a frame image of a moving image (Han, ¶ 0049;  Upper body and head (plurality of portions) of a blob (object) are detected to determine if a person is in an image from a video); and a determination unit configured to determine whether the object is a pedestrian or a passenger of a vehicle, in accordance with whether portions detected by the detection unit include a predetermined portion (Han, ¶ 0049;  Upper body and head (predetermined portion) of a blob are detected to determine if a person (pedestrian) is in an image from a video).

With regards to claim 9, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 9.

With regards to claim 10, the claim limitations are essentially similar to those of claim of claim 8 but in a different embodiment.  Therefore, the rationale used to reject claim 8 is applied to claim 10.

With regards to claim 11, the claim limitations are essentially similar to those of claim of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 11.

With regards to claim 12, the claim limitations are essentially similar to those of claim of claim 8 but in a different embodiment.  Therefore, the rationale used to reject claim 8 is applied to claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PG PUB 20050105765 A1).
With regards to claim 5, Han further discloses the device according to claim 1, and wherein the object is a human body (Han, ¶ 0049;  Upper body and head (predetermined portion) of a blob are detected to determine if a person is in an image from a video).  
 Han does not appear to explicitly disclose the predetermined portion is one of a whole human body and a lower half of a human body.  However, Han discloses detecting the upper half of a human body (¶ [0049].  The claim language does not specify why the lower half is of significance to the invention, and therefore it would have been obvious that the upper half a person to be detected could easily be implemented in the invention as well.  The motivation for doing so would have been because using the upper half of a person also has distinct features that can be used for detection as same as the lower half.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667